Citation Nr: 1210579	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-39 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In regards to representation, the Veteran had been represented by Veterans Service Organization (VSO) Disabled American Veterans (DAV) since July 2007.  In December 2009, after the case was certified to the Board, the Veteran attempted to appoint VSO Veterans of Foreign Wars of the United States (VFW) as his representative.  In January 2012, VFW notified VA that it was not accepting representation of the Veteran because DAV had been the representative and it is against VFW's policy to accept representation after a substantive appeal is filed, as was the case here.  Subsequently, in February 2012, the Veteran submitted a statement indicating that he wished to represent himself and he wanted to the Board to proceed with the appeal.  Consequently, any power of attorney has been revoked and the Veteran is considered to be self-represented in this case.

Additional evidence, in the form of VA treatment records and examination reports, was associated with the claims file subsequent to the RO's final consideration of the cervical spine disorder and hearing loss claims in a December 2008 statement of the case (SOC).  Because the evidence is not pertinent and does not have a bearing on these two issues, or is duplicative of evidence previously of record, a remand for a supplemental statement of the case (SSOC) is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011).

The decision below addresses the issues pertaining to a cervical spine disorder and hearing loss.  The rating issue pertaining to PTSD is addressed in the remand that follows the Board's decision.



FINDINGS OF FACT

1.  By an October 2005 rating decision, the RO denied a claim of service connection for a cervical spine disorder.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's October 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disorder and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran does not have a cervical spine disorder that had its clinical onset during, or is related to, his active military service.

4.  The Veteran's bilateral hearing loss is as likely as not attributable to his active military service.


CONCLUSIONS OF LAW

1.  The October 2005 RO decision, which denied the Veteran's claim of service connection for a cervical spine disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for cervical spine disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The Veteran has bilateral hearing loss that was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claims.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the service connection claims on appeal has been accomplished.  Through August 2007 and May 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection.  The letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Specifically regarding the cervical spine claim, the May 2008 letter notified the Veteran that his claim was previously denied by an October 2005 decision (notification of which was sent in November 2005) and the reasons for the denial.  The Veteran was told that new and material evidence was needed to reopen the previously denied claim, and new and material evidence was defined.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in December 2008, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2007 and May 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these two issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee.  Records from multiple private treatment providers identified by the Veteran have also been obtained, including from Dr. George W. Booze and Tennessee Eastman Company.  A record request was made to Indian Path Hospital.  No records were found, but the Veteran submitted records he had in his possession from that facility and some other records were included in Dr. Booze's records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of these two claims that need to be obtained.

In addition, the Veteran was provided a VA audiological examination in February 2008 and a VA spine examination in November 2008, the reports of which are of record.  The examination reports contain sufficient evidence to decide the claims regarding the possible relationship between the Veteran's claimed disabilities and his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as arthritis and sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A. Cervical Spine Disorder

The Veteran originally filed an application for benefits in July 2005 that included a claim of service connection for a "neck injury."  By an October 2005 rating decision, the RO denied the claim of service connection for a cervical spine disorder (characterized as intervertebral disc disease of the cervical spine).  The Veteran was notified of the denial by a letter dated in November 2005.  He did not appeal the decision; thus, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  In July 2007, the Veteran submitted an application for benefits that included a claim of service connection for arthritis.  He later clarified that the claim should pertain to his neck.  The RO ultimately denied the claim on the merits in the February 2008 rating decision, which forms the basis for this appeal.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the October 2005 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As noted previously, the RO denied the claim on the merits.

The evidence of record at the time of the October 2005 rating decision included:  service treatment records; treatment records from the Mountain Home VAMC, dated from May 2005 to May 2006; private treatment records from Dr. Booze and Indian Path Hospital, dated from March 1978 to August 2005; and an application for benefits from the Veteran.  

In the October 2005 rating decision, the RO denied the claim because a chronic injury relating to the neck was not shown by the service treatment records, problems concerning the neck were initially seen in 2005, and there was no medical opinion linking a cervical spine disorder to the Veteran's period of active military service.

Evidence added to the record since the October 2005 decision includes:  service personnel records and military unit research; treatment records and examination reports from the Mountain Home VAMC, dated from May 2005 to November 2008; treatment records from Dr. Booze, dated from June 2004 to March 2008; treatment records from Tennessee Eastman Company, dated from November 1995 to March 1997; and an application for benefits and statements from the Veteran.

Notably, the new evidence includes a signed statement from Dr. Booze dated in March 2008.  The statement is a pre-formatted medical opinion document wherein Dr. Booze marked that it was his opinion that the Veteran's existing medical condition is "at least as likely as not related to" an injury, disease, or event occurring during the Veteran's military service.  Dr. Booze listed the present diagnosis as cervical and lumbar back pain.  Dr. Booze noted that the Veteran was seen on September 22, 1966 for back pain and he has back pain today that is chronic.

With consideration of the March 2008 statement from Dr. Booze, the Board finds that the evidence added to the record since the October 2005 rating decision constitutes new and material evidence.  The Board finds that this evidence is new because it was not previously before VA decision makers.  Moreover, because Dr. Booze attributes the Veteran's current cervical pain to his military service, the letter is supporting evidence that the Veteran has a cervical spine disorder that may be related to military service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disorder and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for a cervical spine disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim will now be addressed on the merits.  As the RO adjudicated the claim on the merits in February 2008, this is not prejudicial to the Veteran.

The Veteran asserts that he has a neck or cervical spine disorder as a result of his active military service.  Specifically, he states that any currently diagnosed cervical spine disorder is related to injuries from parachute jumps during service.  The Veteran also states that he was treated for problems in service.  Thus, he contends that service connection is warranted for a cervical spine disorder.

A review of the Veteran's service treatment records reveals that a June 1964 entrance examination was normal.  In September 1966, the Veteran was treated for a complaint of low back pain that had existed for several months and muscle spasm.  At his May 1967 separation examination, the Veteran reported a history of recurrent back pain.  The examiner noted that the Veteran had recurrent lumbosacral pain and referred him for an orthopedic consultation.  The Veteran was then seen in the orthopedic clinic for a six-month history of lumbosacral pain.  It was noted that the Veteran first began having back pain in the lumbar area while in Vietnam in 1966.  The problem had persisted to a mild degree since onset, but it had not limited his activities.  After a physical examination and x-rays, the impression was no significant orthopedic disease demonstrated.  The Veteran was found to be fit for retention.  Personnel records show that the Veteran was awarded the Parachutist Badge.

The Board notes that the service treatment records do not expressly reference the neck.  Additionally, in December 2008, the Veteran was granted service connection specifically for arthritis of the lower back.

The earliest post-service treatment record is from Dr. Booze, dated in March 1978.  A neck problem is first referenced in January 1996.  The Veteran was seen in the emergency department after a motor vehicle accident.  He had complaints in the area of the cervical spine.  The diagnosis was cervical strain.  In December 2005, the Veteran was seen for a stiff neck at Tennessee Eastman Company.  The assessment was torticollis.  A February 2006 entry indicates that the Veteran was involved in a motor vehicle accident and had whiplash.  In May 2005, he was seen at the Mountain Home VAMC for a history of neck pain.

As detailed previously, Dr. Booze submitted a statement in March 2008.  The statement is a pre-formatted medical opinion document wherein Dr. Booze marked that it was his opinion that the Veteran's existing medical condition is "at least as likely as not related to" an injury, disease, or event occurring during the Veteran's military service.  Dr. Booze listed the present diagnosis as cervical and lumbar back pain.  Dr. Booze noted that the Veteran was seen on September 22, 1966 for back pain and he has back pain today that is chronic.  The Veteran was seen for low back and neck pain at the Mountain Home VAMC in April 2008.  He related that he was a paratrooper in service and made 30 jumps.  The Veteran reported that he experienced trouble back to that time.

In November 2008, the Veteran underwent VA spine examination in connection with the claim and his low back claim.  The examiner reviewed the claims file and noted an accurate history, including the in-service treatment for low back pain and the records from Dr. Booze.  Notably, as to "back pain," the Veteran reported an initial onset of 1966 after parachute jumps.  However, as to "neck pain," the Veteran reported the initial onset of 1991 as a result of a gradual onset.  After a physical examination and x-rays, the examiner provided a diagnosis of degenerative disc disease and degenerative joint disease of the cervical spine.  Additionally, degenerative disc disease and degenerative joint disease of the lumbosacral spine was separately diagnosed.

As to the origin of the cervical spine disorder, the VA examiner gave the opinion that it is less likely as not that the Veteran's current neck condition is caused by or a result of his period of military service.  The examiner noted that there is no evidence of a neck condition during active duty.  The examiner also noted that the Veteran stated that his neck problems began years after his military service.  The examiner saw no causal relationship to the back condition.  The examiner also indicated the opinion was based on common medical knowledge and experience.  Significantly, the VA examiner came to the opposite conclusion regarding the back condition.  The examiner thought it was as least as likely as not that the Veteran's current back condition was caused by or the result of military service because he was treated for complaints of back problems during service.

In consideration of the evidence of record, the Board finds that the Veteran does not have a cervical spine disorder that had its clinical onset during, or is related to, his active military service.  The evidence tends to support the contention that the Veteran was involved in numerous parachute jumps and was injured.  However, the evidence reflects that the injury involved the low back area.  The service treatment records show that the Veteran was treated for complaints in that area.  Additionally, both Dr. Booze and the VA examiner thought that the Veteran's current back condition and lumbar back pain were related to the in-service injury or symptoms.  As noted previously, the Veteran has already been awarded service connection for arthritis of the lower back.  

The separate areas of the low back and the neck appear to be the important aspect of the cervical spine disorder claim.  The November 2008 VA examiner explained that the Veteran was not treated for neck problems during service and that he reported an onset of 1991.  This was in contrast to the back problems for which he was treated in service and for which the Veteran reported an onset of 1966.  The VA examiner's opinion is persuasive as it finds support in the record, it considered the Veteran's self-reported history, and it discussed the evidence as it applied specifically to both the back and neck conditions.

The Court has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion."  Id.  In the present case, the Board accords little evidentiary value to Dr. Booze's March 2008 statement.  Although Dr. Booze indicated that the Veteran's cervical pain is related to military service, the opinion provided little in the way of rationale and primarily concerned "back pain."  Dr. Booze did not explain why the cervical area would be related to the low back pain and lumbosacral pain that was identified in the service treatment records.  Moreover, the opinion was based on an accurate history as it did not take into account the Veteran's report that the onset of the neck condition was in 1991.

When there are conflicting medical opinions, the Board must weigh the opinions in light of the entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In light of the explanation above, the Board finds the VA examiner's opinion to be of much greater evidentiary value.  Thus, the competent medical opinion evidence weighs against the claim.

The Board has considered the Veteran's opinion on the matter.  It is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the possible relationship between a current cervical spine disorder and injuries from parachute jumps that occurred many years prior.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner considered the Veteran's theory and it was not endorsed.  Additionally, the Veteran indicated himself that the onset of the neck condition was in 1991, which reflects a lack of continuity of any symptoms pertaining to the neck since service.  In light of the Board's finding as discussed above, the Board concludes that service connection for a cervical spine disorder is not warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, the Board notes that there is no objective evidence that arthritis of the cervical manifested to a compensable degree within one year of the Veteran's separation from military service.  Degenerative joint disease was initially diagnosed at the November 2008 VA examination, which occurred over 40 years after service.  Although the Veteran had a history of neck pain prior to that time, the evidence does not suggest that the Veteran had arthritis to a compensable degree as early as June 1968-one year after separation from service.  Thus, service connection is not warranted for arthritis of the cervical spine on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that, although the claim of service connection for a cervical spine disorder is reopened, the claim must be denied on the merits.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Hearing Loss

In addition to the general provisions of service connection, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he has hearing loss as a result of exposure to loud noise during military service.  Specifically, he states that he was exposed to noise from artillery, mortar attacks, sniper fire, rifle fire, aircraft, and helicopters.  The Veteran maintains that any current hearing loss is related to the in-service noise exposure.  Additionally, he states that service connection is warranted for hearing loss because he is also service connected for tinnitus.

The Veteran's service treatment records do not reference hearing loss or noise exposure.  His separation examination was normal.  Nevertheless, exposure to loud noise is consistent with the circumstances of the Veteran's service in Vietnam.  Additionally, in-service noise exposure was conceded by the RO when it granted service connection for tinnitus in March 2008.  

As to current disability, the Veteran was diagnosed with bilateral hearing loss in June 2005 during an audiology consultation.  In February 2008, he underwent VA audiological examination in connection with the claim.  Audiometric testing showed that the Veteran has impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the current disability element of the claim is established.  The salient question becomes whether the Veteran's current hearing loss is related to the in-service noise exposure.

When the Veteran was seen for the audiology consultation in June 2005, the audiologist commented on the origin of the Veteran's hearing loss.  The audiologist stated that, due to the type and configuration of the hearing loss bilaterally and the Veteran's report of military noise exposure, it is at least as likely as not that the hearing loss may be related to the Veteran's military service.

In a March 2008 addendum, the February 2008 VA examiner, who is also a VA audiologist, gave the opinion that it is less likely as not that the Veteran's hearing loss is due to military noise exposure.  The rationale was that the Veteran's separation examination was normal.

Notably, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In the Veteran's case, the June 2005 audiologist explained why the Veteran's hearing loss may be related to his military service.  Although the opinion was somewhat equivocal, it was noted that the Veteran's hearing loss was of the type and configuration that may be related to in-service noise exposure given the Veteran's history.  While the February 2008 audiologist pointed to the normal hearing results during service, the opinion did not discuss the importance of the configuration and the type of the Veteran's hearing loss and essentially did not identify any possible cause.

In view of the information and evidence, the Board finds that, at the least, reasonable doubt exists as to the question of the relationship between the Veteran's bilateral hearing loss and his military service.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has bilateral hearing loss that is as likely as not related to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.385.


ORDER

The Veteran's claim of service connection for a cervical spine disorder is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for a cervical spine disorder is denied.

Service connection for bilateral hearing loss is granted.


REMAND

In the February 2008 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 50 percent.  In March 2009, the RO continued the 50 percent rating for PTSD.   Thereafter, in December 2009, the Veteran submitted a notice of disagreement (NOD) with the March 2009 decision.  He contended that a higher rating was warranted.

A SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  To date, no SOC has been furnished regarding the March 2009 decision.  Therefore, the issuance of a SOC is required regarding the issue of entitlement to a rating in excess of 50 percent for PTSD.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Prepare a statement of the case (SOC) in accordance with 38 C.F.R. § 19.29 (2011) regarding the issue of entitlement to a rating in excess of 50 percent for PTSD.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


